DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/28/2021 and 08/12/2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  The submitted amendments (which comprise incorporating claims 16-19 into claim 1, and claims 1, 16 and 20-22 to form new claim 26) have placed the application in condition for allowance.
Allowable Subject Matter

Claims 1, 3-4, 6-15, 20 and 20-29 are allowable.
The closest prior art references: Schuler et al. (2018/0323689), Williams et al. (US 2017/0264171), Hsiung (US 2013/0315692) and Kanai et al. (US 2019/0226495) disclose the general claimed structure recited in claims 1 and 26, as explained in last Office Action, but fail to disclose the specific arrangement of the first and second impellers in relation to the axial space and the housings (claim 1), and the recited cooling system comprising the radial and axial baffles in relation to the axial space and the housings (claim 26).
The following is an examiner’s statement of reasons for allowance:
In claim 1, the specific limitations of “the housings are axially spaced apart by an axial space, and the VFD housing comprises an access port configured to provide access to the VFD; a cooling system integrated within the enclosure; the cooling system comprises a cooling device that is located in the axial space, the cooling device has a first impeller located between the rotors that is configured to circulate a first air flow within the housing for the axial field rotary energy device, and a second impeller located in the axial space between the housings and configured to circulate radial air flow into and out of the axial space adjacent the VFD” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 3-4, 6-15 and 20-25 are also allowable due to their dependency on claim 1.

In claim 26, the specific limitations of “each housing comprises fins extending into an axial space between the housings; the cooling system comprises a cooling device that is located in the axial space, the cooling device comprises a baffle configured to circulate an air flow that, relative to the axis, radially enters and exits the axial space between the housings; and the baffle comprises an axial component that extends in an axial direction along and around an exterior of the enclosure to define axial air passages between the axial component and the enclosure, the air baffle also having a radial component that extends in a radial direction in the axial space between the housings to define radial air passages between the radial component and the housings” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 27-29 are also allowable due to their dependency on claim 26.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Moraza whose telephone number is 571-270-1205. The examiner can normally be reached Monday to Friday from 10:00 AM - 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   
                                                                                                                                                                                            
/ALEXANDER MORAZA/Examiner, Art Unit 2834    

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834